Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
                                                   Status of the Application
2. Claims 49-72 are pending under examination. New claim 73 is added. Claims 1-48 were canceled. The Applicant’s arguments were fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3. The rejection of claims 49-72 under 35 USC 103 as being unpatentable over Gunderson et al. in view of Bignell has been withdrawn in view of the persuasive arguments.
Claim Rejections - 35 USC § 103
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.  Claims 49-72 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2013/0338042) in view of Chen et al. (WO 2004/070005).
Shen et al. teach a composition of claims 49-50, comprising an array of amplification sites and at least one target nucleic acid bound to an amplification site,
 wherein the amplification sites comprise two populations of capture nucleic acids attached  to amplification sites on the array, each population comprising a capture sequence (capture nucleic acids or capture primers), wherein a first population comprises a first capture sequence and a second population comprises a second capture sequence (para 0066-0067, 0037-0038, 0043, 0076, 0083;  indicating a population of capture nucleic acids (first capture sequences and second capture sequences) wherein some of the capture nucleic acids or capture primers (first capture sequence) comprise universal sequence); 
wherein the target nucleic acid comprises at the 3’ end a first universal capture binding sequence (target nucleic acids comprise universal adapters comprising universal sequence at one or both ends) and universal capture binding sequence (amplification site comprising universal capture nucleic acid or universal primer) is hybridized to the first capture sequence (para 0056, 0066).
With reference to claim 52,  Shen et al. teach that at least 30% of the amplification sites of the array are occupied by at least one target nucleic acid (para 0032).
                 With reference to claims 55-57, 61-62, 65-68, Shen et al. teach that the members of the heterogeneous population having 100% complementarity with the first capture sequence are present at a greater number than the other members of the heterogeneous population and wherein the second universal capture binding sequence has a length that is from 1 to 12 nucleotides less than the length of the second capture sequence (para 0043, 0057-0058, 0076).
With reference to claim 72,  Shen et al. teach that the target nucleic acid is DNA (para 0069).
However, Shen did not teach specifically teach that the target nucleic acid comprising a first universal capture binding sequence having less complementarity (or non-complementarity) for the first capture sequence than a first universal capture sequence having 100% complementarity with the first capture sequence.
      Chen et al. teach multiple immobilized capture primers as adapters added to target nucleic acids wherein the capture primers comprising blocked primers wherein blocked primer further comprising one or more non-complementary nucleotides that forms a loop and does not hybridize to the target nucleic acid molecule (page 14, line 1-26, page 16, line 10-30).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention to combine the composition of Shen et al.  with capture primers comprising the mismatch one or more non-complementary or mismatched nucleotides as taught by Chen et al. et al. to improve the specificity of binding to the target nucleic acids . The ordinary person skilled in the art would have motivated to combine the composition as taught by Shen et al. with the capture primer comprising one or more noncomplementary nucleotides as taught by Chen et al. and have a reasonable expectation of success that the combination would result in improving the binding of capture primers having 100% complementarity to the target nucleic acid having the universal or adaptor sequences and primers having non-complementary nucleotides having less affinity to hybridize with the targets having adapter or universal sequence without non-complementary sequences which improves controlled primer extension and sequencing (page 16, line 10-30) and such a modification of the composition is considered obvious over the prior art.
B. Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2013/0338042) in view of Chen et al. (WO 2004/070005) as applied to claim 49-72 above, and further in view of Seitz (US 2009/0311754).
Shen et al. and Chen et al. teach an array composition as discussed above.
However, Shen et al. and Chen et al. did not specifically teach non-complementary nucleotides comprising wobble mismatches.
Seitz teach polynucleotide amplification using wobble primers comprising wobble mismatch nucleotides wherein the use of wobble primers improve the specificity of amplification by minimizing mispriming events (para 0045-0056).
    It would have been a prima facie obvious to one of ordinary skill in the art before
the effective filing date of the invention to modify the method of Shen et al. and Chen et al.  with wobble primers as taught by Seitz to develop an improved method for detecting target polynucleotide sequences in a sample. The ordinary person skilled in the art would have motivated to combine the method of Shen et al. and Chen et al. with the wobble primers of Seitz and have a reasonable expectation of success that the combination would improve the specificity of the composition because Seitz explicitly taught that wobble primers would increase the specificity of the amplification method by reducing mispriming events (para 0045-0056) and such a modification of the method is considered obvious over the cited art. 
                                                Conclusion
  No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637